As I see this case there are three fundamental problems or concepts involved. Although the three are to a certain extent inextricably interwoven, clear analysis requires that, insofar as may be, they should be separated for purposes of consideration and discussion. The three concepts to which I refer, are these:
(1) The power of the state, in the proper exercise of its police powers, to regulate the barber trade. This proposition takes on two aspects in the case at bar:
(a) The power of the state to regulate prices.
(b) The power of the state to regulate conditions of sanitation.
(2) Attempt by the state to regulate conditions of sanitation by the imposition of price controls.
(3) Exercise of police powers through delegation to an administrative board. This involves the question of definiteness of standards to which the delegatee of the regulatory powers must conform.
In this opinion, I shall attempt, insofar as possible, to keep the various concepts separate. I shall treat them in the order in which they are enumerated. *Page 184 
Certainly from the standpoint of health, barber shops are affected with a public interest. And if the situation arose, as in 1932, that unbridled competition was ruining all business, then all business might be affected with a public interest in that it is to the public welfare that business should not come to a standstill. And when competition sends prices down to a point where business cannot carry on, even the regulation of prices may be for the public welfare although regulation for public health reasons may not be involved, nor is the business one ordinarily considered to be affected with a public interest. In a dissenting opinion in Rowell v. State Board of Agriculture, 98 Utah 353,365, 99 F.2d 1, 6, I pointed out that it was held in Nebbia v.People of State of New York, 291 U.S. 502, 54 S. Ct. 505,78 L. Ed. 940, 89 A.L.R. 1469, that
"the right of a state to fix prices did not depend on whether the business was monopolistic in nature or enjoyed a franchise from the state, nor did it depend on whether the business was affected or clothed with a public interest in the sense that its purposes were to furnish services universally used by the public such as, transportation, light, heat, water and power. The touchstone of public interest is whether the economic occasion is such as to make it desirable or necessary for the business to be regulated for the public welfare."
I then quoted from the opinion of the court as follows:
"`But there can be no doubt that upon proper occasion and by appropriate measures the state may regulate a business in any of its aspects, including the prices to be charged for the products or commodities it sells.'"
But we are not now in such an economic situation that cut-throat competition threatens to destroy all or a large segment of business. Rather we have an inflated economy, the chief problem of which is, at present, the rapidly advancing prices of all goods and services. It is not, and it could not be successfully contended that it is necessary at this time to place a floor under the prices to be charged by barbers for the various services they render. The barber industry at this time is affected with a public interest, only *Page 185 
as it relates to public health. This brings us to a consideration of the second proposition:
It appears to me that the power to regulate for health and safety of the public is here being used as a guise to permit the industry to fix its own schedule of prices and its hours of work. Of course, one may conjure up a relationship between sanitation of barber shops and income and hours of work in that a shop where the revenues are too meagre or the business day, especially in a one-chair shop, too long, may not be kept as thoroughly sanitary as a more prosperous one; but the relationship is haphazard and remote and I doubt if any such inference can be logically made. A barber, like a housewife, trained in ideas of cleanliness, will keep his shop clean despite small revenues; one not so trained may exhibit an unkempt shop despite ample revenues. And competition plays its part. People will not ordinarily patronize a dirty shop. But above all, the short and direct way to accomplish the avowed purpose of the statute would be to require by regulation certain minimum standards of cleanliness and sanitation. Tacking a price fixing scheme to a purpose of sanitation is going around Robin Hood's Barn and then not accomplishing the result desired. It would be feasible to enact direct and clear regulations regarding cleanliness and sanitation. Definite standards could have been laid down if not by the legislature at least by the Barber Board. I think the legislature might, in certain cases, leave to an industry, trade or profession the power to initiate regulatory codes for such industry, trade or profession respecting business practices, even including practices which affect competition, especially at times when dog-eat-dog competition may be destructive of all business or a large segment thereof, or lead to its centralization in monopoly or semi-monopoly ownership. But there should be some administrative body representing the public with power and duty to ascertain whether the regulations, in view of what they purpose to accomplish, are reasonably designed to that end. *Page 186 
I should perhaps make note of a distinction as respects the subject of regulation of rates between those industries which are subject to the free enterprise principle and public utilities. The first regulatory statutes dealing with public utility rates provided for very limited powers on the part of the regulatory bodies consequent on the filing of a schedule by the utility. I am not prepared to say that if the law under consideration were otherwise constitutional, limiting the power to mere approval or disapproval might not be valid. I prefer to place my concurrence on the bald proposition that there is no reasonable relationship between the purported police purposes of the act and the means of accomplishment. In fact, I see no exercise of the police powers.
Turning now to proposition number three, the question of standards:
In reference to the opinion of Mr. Justice LATIMER, I think I should call attention to the fact, as I did in my concurring opinion in the case of McGrew v. Industrial Commission,96 Utah 203, 85 P.2d 608, and in my dissenting opinion in the case of Rowell v. State Department of Agriculture, 98 Utah 353,99 P.2d 1, that the standards and guides required depend largely upon what is feasible to accomplish adequately the result desired by the legislature. In some cases they may be quite narrow; in other cases broad. To require rigid and minutely defined standards or guides where the matters to be regulated are of such a nature as to require flexibility, might prevent needed remedies. Otherwise, the legislature would be required to anticipate all possible situations which might arise and itself supply a rule or guide to fit each such situation, a requirement which might be palpably impossible.
Roughly, the measure of the detail content of standards or guides is what the matter or subject to be regulated will practically admit of. Otherwise, the legislature could not exercise its power to regulate what might acutely need regulation because the diversity and complexity of the regulative problems involved, would not practically admit the *Page 187 
setting of sufficiently detailed standards. It should be kept in mind that as a general rule the real heart of delegation is to define the area in which an administrative agent may act; the broader the field of regulation required as to a matter or subject and the greater the diversity and complexity of the problem involved in such regulation, the broader may have to be the standards.
A vulnerable feature of this legislation, constitution-wise, is that in actual effect the "organized and representative group" makes the regulation as to hours and fixes the prices on bare approval of the Barber Board and that such remains in effectuntil such "group" may seek to change it. Such machinery does not adequately or constitutionally protect the interests of the public.
Pertinent to the above, I shall call attention to the point that one of the factors named in the act for determining "reasonable minimum prices" is the "wages and commissions which are customarily paid to the employees in barber shops." Certainly in cases where the compensation of journeymen barbers is a percentage split of the charge made to the customer between such barbers and the proprietor, it would seem that up to the point where business would be materially reduced, it would be to the pecuniary interest of both barber and proprietor to "up" the minimum prices. And it would seem to make such a proposed increase by the "representative group" not so much the reason for a higher minimum scale as the consequence of it. In other words, the barbers in the "representative group" may encourage an increase in the barbers' "take" in order to enlarge the main factor which is to be taken into consideration in fixing a minimum scale. *Page 188